Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication as filed on 12/23/2021.
This action is made Final.

	Claims 1 – 17 and 19-20 are pending in the case. Claims 1, 9 and 17 are independent claims. Claims 1, 9 and 17 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 112
The Rejections of claims 1-17 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (USPAT 11074397 B1) in view of Weight (USPAT 9846688 B1) and further in view of Keely (USPUB 20020049787 A1).

Claim 1:
Lu teaches A method for displaying a handwritten note in an electronic book, the handwritten note including a handwritten text (Col 3 ln 4-7: “a user may insert an annotation by either writing directly over the content”), the method comprising: acquiring a handwritten text input by a user (Col 3 ln 4-7), recording a specific word in the electronic book corresponding to the handwritten text and a relative position of the handwritten text with respect to the specific word (Col 3 ln 7-20: “a user may tap a stylus…on a portion of the content item to cause an annotation icon to appear. The user may…write out the notes or comments to be included in the annotation…device may locate the annotation adjacent to the portion of the content item…and anchor the annotation to the located content)”; when format adjustment of words in the electronic book is monitored, determining a new position of the specific word after the format adjustment (Col 3 ln 20-26: “once the annotation is located or anchored to a portion of the content, the electronic device may reflow the content around the location of the annotation)”; obtaining a new display position of the handwritten text based on the new position of the specific word and the recorded relative position of the handwritten text with respect to the specific word (Col 8 ln 19- Col 9 ln 11: “the text “not on test” of the annotation…is displayed within the annotation window…at the same orientation that the annotation…is displayed with respect to the content item…the text of the annotation…may be converted to machine generated text, as well as centered within and/or aligned with a top corner of the annotation window…the annotation including the original text…has been inserted at the location that the user…originally began to insert the annotation…the content of the content item…presented on the display of the electronic device…has been reflowed to allow the annotation…to be viewed in-line with the content”; Col 9 ln 33-59: “the device…may draw a bounding box around the text of the annotation…select a corner of the bounding box…identify an x/y coordinate associated with the selected corner, identify content…closest to the coordinate of the selected corner, and associate or anchor the annotation…to the identified content…once the content…is reflowed, the annotation…is placed in-line with the content…and adjacent to the identified content…if the user…placed the device…in a horizontal orientation or to view the content on another device having a different size display, the annotation would still appear in line with the content and adjacent to the text…regardless of the orientation or size of the display and/or the placement or the content of the annotation…the annotation…is displayed together with the associated content”); and determining a display manner of the handwritten text based on the new display position of the handwritten text (Col 8 ln 19- Col 9 ln 11, Col 9 ln 33-59).

Lu, by itself, does not seem to completely teach recording an index ID of the specific word in the electronic book corresponding to the handwritten text; in response to detecting format adjustment of words in the electronic book, determining a new position of the specific word after the format adjustment based on the recorded index ID of the specific word, wherein the words in the electronic book comprise the specific word in the electronic book corresponding to the handwritten text, and wherein the format adjustment of the words in the electronic book comprises at least one of scaling font, adjusting spacing between the words, adjusting indentation, adjusting line spacing, or adjusting a gap between paragraphs. 
The Examiner maintains that these features were previously well-known as taught by Weight and Keely.
Weight teaches recording an index ID of the specific word in the electronic book corresponding to the handwritten text; in response to detecting format adjustment of words in the electronic book, determining a new position of the specific word after the format adjustment based on the recorded index ID of the specific word, wherein the words in the electronic book comprise the specific word in the electronic book corresponding to the handwritten text (Col 5 ln 2-18, Col 8 ln 30-Col 9 ln 64).
Lu and Weight are analogous art because they are from the same problem-solving area, annotating e-book content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lu and Weight before him or her, to combine the teachings of Lu and Weight. The rationale for doing so would have been to better identify the location of words to which annotations are anchored.
Therefore, it would have been obvious to combine Lu and Weight to obtain the invention as specified in the instant claim(s).
wherein the format adjustment of the words in the electronic book comprises at least one of scaling font, adjusting spacing between the words, adjusting indentation, adjusting line spacing, or adjusting a gap between paragraphs.
The Examiner maintains that these features were previously well-known as taught by Keely.
Keely teaches wherein the format adjustment of the words in the electronic book comprises at least one of scaling font, adjusting spacing between the words, adjusting indentation, adjusting line spacing, or adjusting a gap between paragraphs (0087).
Lu and Keely are analogous art because they are from the same problem-solving area, annotating electronic content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lu and Keely before him or her, to combine the teachings of Lu and Keely. The rationale for doing so would have been to adjust the appearance of a document after changes are made to the content of the document.
Therefore, it would have been obvious to combine Lu and Keely to obtain the invention as specified in the instant claim(s).

Claim 2:
Lu discloses the acquiring the handwritten text input by the user, recording the specific word in the electronic book corresponding to the handwritten text and the relative position of the handwritten text with respect to the specific word further comprises: acquiring the handwritten text input by the user; determining whether the handwritten text input by the user is an interline note text; and if so, recording the specific word in the electronic book corresponding to the handwritten text and the relative position of the handwritten text with respect to the specific word (Col 3 ln 7-20).

Claim 3:
Lu discloses the determining whether thePage 4 of 11DOCKET NO.: 113749.000010PATENTApplication No.: 16/969,060 Response to Notice of Missing Requirements dated October 27, 2020handwritten text input by the user is an interline note text further comprises: acquiring a bounding rectangle of the handwritten text input by the user; and if the bounding rectangle of the handwritten text input by the user matches a bounding rectangle of a line spacing of the electronic book, determining that the handwritten text input by the user is the interline note text (Col 9 ln 33-40).

Claim 4:
Lu discloses Lu discloses wherein before the recording the specific word in the electronic book corresponding to the handwritten text, the method further comprises: building a bounding rectangle of a first word of the handwritten text; when the bounding rectangle of a word in the electronic book intersects the bounding rectangle of the first word of the handwritten text, determining that the word in the electronic book is the specific word in the electronic book corresponding to the handwritten text; or when a distance between the bounding rectangle of the word in the electronic book and the bounding rectangle of the first word of the handwritten text is less than a preset threshold, determining that the word in the electronic book is the specific word of the electronic book corresponding to the handwritten text (Col 9 ln 33-40).

Claims 5 and 13:
Lu further teaches determining the new position of the specific word after the format adjustment based on the [known location] of the specific word in the electronic book corresponding to the handwritten text.
Lu, by itself, does not seem to completely teach the recording the specific word in the electronic book corresponding to the handwritten text further comprises: recording an index ID of the specific word in the electronic book corresponding to the handwritten text; and the determining the new location of the specific word after the format adjustment further comprises: determining the new position of the specific word after the format adjustment based on the recorded index ID of the specific word in the electronic book corresponding to the handwritten text.
The Examiner maintains that these features were previously well-known as taught by Weight.
Weight teaches the recording the specific word in the electronic book corresponding to the handwritten text further comprises: recording an index ID of the specific word in the electronic book corresponding to the handwritten text; and the determining the new location of the specific word after the format adjustment further comprises: determining the new position of the specific word after the format adjustment based on the recorded index ID of the specific word in the electronic book corresponding to the handwritten text (Col 5 ln 2-18, Col 8 ln 30-Col 9 ln 64).
Lu and Weight are analogous art because they are from the same problem-solving area, annotating e-book content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lu and Weight before him or her, to combine the teachings of Lu and Weight. The rationale for doing so would have been to better identify the location of words to which annotations are anchored.
Therefore, it would have been obvious to combine Lu and Weight to obtain the invention as specified in the instant claim(s).

Claim 6:
Lu discloses the determining the display manner of the handwritten text based on the new display position of the handwritten text further comprises: displaying the handwritten text in a folded manner when an area corresponding to the new display position of the handwritten text is insufficient to completely display the handwritten text; or displaying the handwritten text in a non-folded manner when the area corresponding to the new display position of the handwritten text is sufficient to completely display the handwritten text (Col 9 ln 60 – Col 10 ln 38).

Claim 7:
Lu discloses the determining the display manner of the handwritten text based on the new display position of the handwritten text further comprises: performing no format adjustment of the line spacing associated with the handwritten text and displaying the handwritten text in a non-folded manner (Col 9 ln 60 – Col 10 ln 38).

Claim 8:
Lu discloses the displaying the handwritten text in the non-folded manner further comprises: displaying the handwritten text in the non-folded manner after the handwritten text is scaled (Col 9 ln 60 – Col 10 ln 38).

Claim 9:
Lu discloses An electronic device, comprising: at least one processor; and at least one memory, the at least one memory storing executable instructions that upon execution cause the at least one processor to perform operations (Fig 1), the operations comprising: acquiring a handwritten text input by a user (Col 3 ln 4-7: “a user may insert an annotation by either writing directly over the content”), recording a specific word in the electronic book corresponding to the handwritten text and a relative position of the handwritten text with respect to the specific word (Col 3 ln 7-20: “a user may tap a stylus…on a portion of the content item to cause an annotation icon to appear. The user may…write out the notes or comments to be included in the annotation…device may locate the annotation adjacent to the portion of the content item…and anchor the annotation to the located content)”; when format adjustment of words in the electronic book is monitored, determining a new position of the specific word after the format adjustment (Col 3 ln 20-26: “once the annotation is located or anchored to a portion of the content, the electronic device may reflow the content around the location of the annotation)”; obtaining a new display position of the handwritten text based on the new position of the specific word and the recorded relative position of the handwritten text with respect to the specific word (Col 8 ln 19- Col 9 ln 11: “the text “not on test” of the annotation…is displayed within the annotation window…at the same orientation that the annotation…is displayed with respect to the content item…the text of the annotation…may be converted to machine generated text, as well as centered within and/or aligned with a top corner of the annotation window…the annotation including the original text…has been inserted at the location that the user…originally began to insert the annotation…the content of the content item…presented on the display of the electronic device…has been reflowed to allow the annotation…to be viewed in-line with the content”; Col 9 ln 33-59: “the device…may draw a bounding box around the text of the annotation…select a corner of the bounding box…identify an x/y coordinate associated with the selected corner, identify content…closest to the ; and determining a display manner of the handwritten text based on the new display position of the handwritten text (Col 8 ln 19- Col 9 ln 11, Col 9 ln 33-59).

Lu, by itself, does not seem to completely teach recording an index ID of the specific word in the electronic book corresponding to the handwritten text; in response to detecting format adjustment of words in the electronic book, determining a new position of the specific word after the format adjustment based on the recorded index ID of the specific word, wherein the words in the electronic book comprise the specific word in the electronic book corresponding to the handwritten text, and wherein the format adjustment of the words in the electronic book comprises at least one of scaling font, adjusting spacing between the words, adjusting indentation, adjusting line spacing, or adjusting a gap between paragraphs. 
The Examiner maintains that these features were previously well-known as taught by Weight and Keely.
Weight teaches recording an index ID of the specific word in the electronic book corresponding to the handwritten text; in response to detecting format adjustment of words in the electronic book, determining a new position of the specific word after the format adjustment based on the recorded index ID of the specific word, wherein the words in the electronic book comprise the specific word in the electronic book corresponding to the handwritten text (Col 5 ln 2-18, Col 8 ln 30-Col 9 ln 64).
Lu and Weight are analogous art because they are from the same problem-solving area, annotating e-book content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lu and Weight before him or her, to combine the teachings of Lu and Weight. The rationale for doing so would have been to better identify the location of words to which annotations are anchored.
Therefore, it would have been obvious to combine Lu and Weight to obtain the invention as specified in the instant claim(s).
Lu in view of Weight do not seem to completely teach wherein the format adjustment of the words in the electronic book comprises at least one of scaling font, adjusting spacing between the words, adjusting indentation, adjusting line spacing, or adjusting a gap between paragraphs.
The Examiner maintains that these features were previously well-known as taught by Keely.
Keely teaches wherein the format adjustment of the words in the electronic book comprises at least one of scaling font, adjusting spacing between the words, adjusting indentation, adjusting line spacing, or adjusting a gap between paragraphs (0087).
Lu and Keely are analogous art because they are from the same problem-solving area, annotating electronic content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lu and Keely before him or her, to combine the teachings of Lu and Keely. The rationale for doing so would have been to adjust the appearance of a document after changes are made to the content of the document.


Claim 10:
Lu discloses acquiring the handwritten text input by the user; determining whether the handwritten text input by the user is an interline note text; and if so, recording the specific word in the electronic book corresponding to the handwritten text and the relative position of the handwritten text with respect to the specific word (Col 3 ln 7-20).



Claim 11:
Lu discloses acquiring a bounding rectangle of the handwritten text input by the user; and if the bounding rectangle of the handwritten text input by the user matches a bounding rectangle of a line spacing of the electronic book, determining that the handwritten text input by the user is the interline note text (Col 9 ln 33-40).

Claim 12:
Lu discloses Lu discloses building a bounding rectangle of a first word of the handwritten text; when the bounding rectangle of a word in the electronic book intersects the bounding rectangle of the first word of the handwritten text, determining that the word in the electronic book is the specific word in the electronic book corresponding to the handwritten text; or when a distance between the bounding rectangle of the word in the electronic book and the bounding rectangle of the first word of the handwritten text is less than a preset threshold, determining that the word in the electronic book is the specific word of the electronic book corresponding to the handwritten text (Col 9 ln 33-40).

Claim 14:
Lu discloses displaying the handwritten text in a folded manner when an area corresponding to the new display position of the handwritten text is insufficient to completely display the handwritten text; or displaying the handwritten text in a non-folded manner when the area corresponding to the new display position of the handwritten text is sufficient to completely display the handwritten text (Col 9 ln 60 – Col 10 ln 38).



Claim 15:
Lu discloses performing no format adjustment of the line spacing associated with the handwritten text and displaying the handwritten text in a non-folded manner (Col 9 ln 60 – Col 10 ln 38).

Claim 16:
Lu discloses displaying the handwritten text in the non-folded manner after the handwritten text is scaled (Col 9 ln 60 – Col 10 ln 38).

Claim 17:
Lu discloses A non-volatile computer readable storage medium storing at leastPage 8 of 11DOCKET NO.: 113749.000010PATENTApplication No.: 16/969,060 Response to Notice of Missing Requirements dated October 27, 2020one executable instruction, wherein the executable instruction is configured to cause a processor to perform operations (Fig 1 and Col 5 ln 54-Col 6 ln 3) of: acquiring a handwritten text input by a user (Col 3 ln 4-7: “a user may insert an annotation by either writing directly over the content”), recording a specific word in the electronic book corresponding to the handwritten text and a relative position of the handwritten text with respect to the specific word (Col 3 ln 7-20: “a user may tap a stylus…on a portion of the content item to cause an annotation icon to appear. The user may…write out the notes or comments to be included in the annotation…device may locate the annotation adjacent to the portion of the content item…and anchor the annotation to the located content)”; when format adjustment of words in the electronic book is monitored, determining a new position of the specific word after the format adjustment (Col 3 ln 20-26: “once the annotation is located or anchored to a portion of the content, the electronic device may reflow the content around the location of the annotation)”; obtaining a new display position of the handwritten text based on the new position of the specific word and the recorded relative position of the handwritten text with respect to the specific word (Col 8 ln 19- Col 9 ln 11: “the text “not on test” of the annotation…is displayed within the annotation window…at the same orientation that the annotation…is displayed with respect to the content item…the text of the annotation…may be converted to machine generated text, as well as centered within and/or aligned with a top corner of the annotation window…the annotation including the original text…has been inserted at the location that the user…originally began to insert the annotation…the content of the content item…presented on the display of the electronic device…has been reflowed to allow the annotation…to be viewed in-line with the content”; Col 9 ln 33-59: “the device…may draw a bounding box around the text of the annotation…select a corner of the bounding box…identify an x/y coordinate associated with the selected corner, identify content…closest to the coordinate of the ; and determining a display manner of the handwritten text based on the new display position of the handwritten text (Col 8 ln 19- Col 9 ln 11, Col 9 ln 33-59).

Lu, by itself, does not seem to completely teach recording an index ID of the specific word in the electronic book corresponding to the handwritten text; in response to detecting format adjustment of words in the electronic book, determining a new position of the specific word after the format adjustment based on the recorded index ID of the specific word, wherein the words in the electronic book comprise the specific word in the electronic book corresponding to the handwritten text, and wherein the format adjustment of the words in the electronic book comprises at least one of scaling font, adjusting spacing between the words, adjusting indentation, adjusting line spacing, or adjusting a gap between paragraphs. 
The Examiner maintains that these features were previously well-known as taught by Weight and Keely.
Weight teaches recording an index ID of the specific word in the electronic book corresponding to the handwritten text; in response to detecting format adjustment of words in the electronic book, determining a new position of the specific word after the format adjustment based on the recorded index ID of the specific word, wherein the words in the electronic book comprise the specific word in the electronic book corresponding to the handwritten text (Col 5 ln 2-18, Col 8 ln 30-Col 9 ln 64).
Lu and Weight are analogous art because they are from the same problem-solving area, annotating e-book content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lu and Weight before him or her, to combine the teachings of Lu and Weight. The rationale for doing so would have been to better identify the location of words to which annotations are anchored.
Therefore, it would have been obvious to combine Lu and Weight to obtain the invention as specified in the instant claim(s).
Lu in view of Weight do not seem to completely teach wherein the format adjustment of the words in the electronic book comprises at least one of scaling font, adjusting spacing between the words, adjusting indentation, adjusting line spacing, or adjusting a gap between paragraphs.
The Examiner maintains that these features were previously well-known as taught by Keely.
Keely teaches wherein the format adjustment of the words in the electronic book comprises at least one of scaling font, adjusting spacing between the words, adjusting indentation, adjusting line spacing, or adjusting a gap between paragraphs (0087).
Lu and Keely are analogous art because they are from the same problem-solving area, annotating electronic content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lu and Keely before him or her, to combine the teachings of Lu and Keely. The rationale for doing so would have been to adjust the appearance of a document after changes are made to the content of the document.


Claim 19:
Lu discloses displaying the handwritten text in the non-folded manner after the handwritten text is scaled (Col 9 ln 60 – Col 10 ln 38).

Claim 20:Lu discloses displaying the handwritten text in the non-folded manner after the handwritten text is scaled (Col 9 ln 60 – Col 10 ln 38).


Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177